    Case 5:20-cv-02294-VAP-SP Document 4 Filed 11/13/20 Page 1 of 7 Page ID #:12

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          ED CV 20-2294-VAP (SP)                                          Date     November 13, 2020
 Title             GREGORY FORD LYMUEL, JR. v. DAVID HOLBROOK, Warden




 Present: The                    Sheri Pym, United States Magistrate Judge
 Honorable
           Kimberly I. Carter                                    n/a                                n/a
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Petitioner:                      Attorneys Present for Respondent:
                              n/a                                                     n/a
 Proceedings:                 (In Chambers) Order to Show Cause Why Petition Should Not Be
                              Dismissed as Time-Barred and Due to Failure to Fully Exhaust

       On November 2, 2020, petitioner Gregory Ford Lymuel, Jr. filed a Petition for
Writ of Habeas Corpus by a Person in State Custody under 28 U.S.C. § 2254 (the
“Petition”). This court having reviewed the Petition, it appears that the Petition is subject
to dismissal as time-barred and because petitioner has not exhausted his state remedies
with respect to the all grounds raised in his Petition. The court will not make a final
determination regarding whether this federal Petition should be dismissed, however,
without giving petitioner an opportunity to address these issues.

       Accordingly, the court hereby issues this Order to Show Cause why the Petition
should not be dismissed, and specifically orders petitioner to respond to the Order to
Show Cause in writing by no later than December 4, 2020. The court further directs
petitioner to review the information that follows, which provides additional explanation
as to why the federal Petition appears to be subject to dismissal and may assist petitioner
in determining how to respond.

                                      AEDPA’s Statute of Limitations

      The Antiterrorism and Effective Death Penalty Act (“AEDPA”) mandates that a
“1-year period of limitation shall apply to an application for a writ of habeas corpus by a
person in custody pursuant to the judgment of a State court.” 28 U.S.C. § 2244(d)(1); see
also Lawrence v. Florida, 549 U.S. 327, 329, 127 S. Ct. 1079, 166 L. Ed. 2d 924 (2007);
Laws v. Lamarque, 351 F.3d 919, 921 (9th Cir. 2003). After the one-year limitation
period expires, the prisoner’s “ability to challenge the lawfulness of [his] incarceration is
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 6
    Case 5:20-cv-02294-VAP-SP Document 4 Filed 11/13/20 Page 2 of 7 Page ID #:13

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       ED CV 20-2294-VAP (SP)                             Date   November 13, 2020
 Title          GREGORY FORD LYMUEL, JR. v. DAVID HOLBROOK, Warden

permanently foreclosed.” Lott v. Mueller, 304 F.3d 918, 922 (9th Cir. 2002).

       To assess whether a petition is timely filed under AEDPA, it is essential to
determine when AEDPA’s limitation period starts and ends. By statute, AEDPA’s
limitation period begins to run from the latest of four possible events:
       (A) the date on which the judgment became final by the conclusion of direct
       review or the expiration of the time for seeking such review;
       (B) the date on which the impediment to filing an application created by
       State action in violation of the Constitution or laws of the United States is
       removed, if the applicant was prevented from filing by such State action;
       (C) the date on which the constitutional right asserted was initially
       recognized by the Supreme Court, if the right has been newly recognized by
       the Supreme Court and made retroactively applicable to cases on collateral
       review; or
       (D) the date on which the factual predicate of the claim or claims presented
       could have been discovered through the exercise of due diligence.
28 U.S.C. § 2244(d)(1). Ordinarily, the starting date of the limitation period is the date
on which the judgment becomes final after the conclusion of direct review or the time
passed for seeking direct review. See Wixom v. Washington, 264 F.3d 894, 897 (9th Cir.
2001).

       AEDPA may also allow for statutory tolling or equitable tolling. Jorss v. Gomez,
311 F.3d 1189, 1192 (9th Cir. 2002). But “a court must first determine whether a petition
was untimely under the statute itself before it considers whether equitable [or statutory]
tolling should be applied.” Id. In addition, the Ninth Circuit has held that actual, factual
innocence provides an exception to the AEDPA statute of limitations. Lee v. Lampert,
653 F.3d 929, 934-35 (9th Cir. 2011) (en banc).

       In this case, according to the information in the Petition, it appears the judgment
became final on October 9, 2012, 90 days after the California Supreme Court denied his
petition for review on July 11, 2012. See Miranda v. Castro, 292 F.3d 1063, 1065 (9th
Cir. 2002) (where petitioner does not file a petition for certiorari, his conviction becomes
final ninety days after the California Supreme Court denies review). Since petitioner
states he has not filed any state habeas petitions, there appears to be no basis for statutory
tolling. As such, the one-year limitation period would have expired on October 9, 2013,
making the instant Petition untimely by more than seven years, and therefore subject to
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                       Page 2 of 6
    Case 5:20-cv-02294-VAP-SP Document 4 Filed 11/13/20 Page 3 of 7 Page ID #:14

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       ED CV 20-2294-VAP (SP)                             Date   November 13, 2020
 Title          GREGORY FORD LYMUEL, JR. v. DAVID HOLBROOK, Warden

dismissal as time-barred.

       If petitioner contends his Petition is not time-barred, he must file a response to this
Order to Show Cause by December 4, 2020 in which he demonstrates why his Petition is
in fact not barred by AEDPA’s statute of limitations. If petitioner concedes that his
Petition is time-barred, he may file a request for voluntary dismissal as discussed below.

                                The Exhaustion Requirement

       A state prisoner must exhaust his or her state court remedies before a federal court
may consider granting habeas corpus relief. 28 U.S.C. § 2254(b)(1)(A); O’Sullivan v.
Boerckel, 526 U.S. 838, 842, 119 S. Ct. 1728, 144 L. Ed. 2d 1 (1999). To satisfy the
exhaustion requirement, a habeas petitioner must fairly present his or her federal claims
in the state courts in order to give the State the opportunity to pass upon and correct
alleged violations of the prisoner’s federal rights. Duncan v. Henry, 513 U.S. 364, 365,
115 S. Ct. 887, 130 L. Ed. 2d 865 (1995) (per curiam). A habeas petitioner must give the
state courts “one full opportunity” to decide a federal claim by carrying out “one
complete round” of the state’s appellate process in order to properly exhaust a claim.
O’Sullivan, 526 U.S. at 845.

       For a petitioner in California state custody, this generally means that the petitioner
must have fairly presented his or her claims in a petition to the California Supreme Court.
See O’Sullivan, 526 U.S. at 845 (interpreting 28 U.S.C. § 2254(c)); Gatlin v. Madding,
189 F.3d 882,888 (9th Cir. 1999) (applying O’Sullivan to California). A claim has been
fairly presented if the petitioner has both “adequately described the factual basis for [the]
claim” and “identified the federal legal basis for [the] claim.” Gatlin, 189 F.3d at 888.

       In this case, petitioner has raised three purported grounds for relief in his federal
habeas Petition: (1) trial court error in not listing a key prosecution witness as a possible
accomplice in accomplice jury instructions; (2) trial court error in giving erroneous jury
instructions regarding the kill zone; and (3) trial court error with respect to the
submission of statistical evidence regarding the death penalty. The Petition indicates that
grounds one and two were raised in the Petition for Review to the California Supreme
Court, but that ground three was not, and nor was it raised in a state habeas petition. It
therefore appears ground three is unexhausted.

CV-90 (06/04)                            CIVIL MINUTES - GENERAL                       Page 3 of 6
    Case 5:20-cv-02294-VAP-SP Document 4 Filed 11/13/20 Page 4 of 7 Page ID #:15

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       ED CV 20-2294-VAP (SP)                             Date   November 13, 2020
 Title          GREGORY FORD LYMUEL, JR. v. DAVID HOLBROOK, Warden

       The inclusion of both exhausted and unexhausted claims in a habeas petition
renders it mixed and subject to dismissal without prejudice. See Rose v. Lundy, 455 U.S.
509, 522, 102 S. Ct. 1198, 71 L. Ed. 2d 379 (1982) (“In sum, because a total exhaustion
rule promotes comity and does not unreasonably impair the prisoner’s right to relief, we
hold that a district court must dismiss habeas petitions containing both unexhausted and
exhausted claims.”). But the court will not rule on this matter without first giving the
petitioner an opportunity to respond.

                                     Petitioner’s Options

Option 1:
       If petitioner contends that his Petition is not time-barred, and that he has in fact
exhausted his state court remedies on all the grounds raised in his federal habeas Petition,
he should clearly explain this in a written response to this Order to Show Cause. The
written response must be filed on or before December 4, 2020. Petitioner should attach
to his response copies of any documents establishing that his Petition is not time-barred,
and that ground three is indeed exhausted.

Option 2:
       Petitioner may request a voluntary dismissal of this action without prejudice
pursuant to Federal Rule of Civil Procedure 41(a). A Notice of Dismissal form is
attached for petitioner’s convenience. The court advises petitioner, however, that if
petitioner should later attempt to again raise any dismissed claims in subsequent habeas
petition, those claims may be time-barred under the statute of limitations in 28 U.S.C.
§ 2244(d)(1) (“A 1-year period of limitation shall apply to an application for a writ of
habeas corpus by a person in custody pursuant to the judgment of a State court.”), if they
are not already.

Option 3:
       Petitioner may request a voluntary dismissal of only the unexhausted claim
(ground three), and elect to proceed on only his exhausted claims (grounds one and two).
Petitioner may also use the attached Notice of Dismissal form in order to select this
option. The court advises petitioner, however, that if petitioner elects to proceed now
with only grounds one and two, any future habeas petition containing ground three or
other claims that could have been raised in the instant petition may be rejected as
successive (or may be time-barred). (Of course, petitioner will be able to proceed on
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                      Page 4 of 6
    Case 5:20-cv-02294-VAP-SP Document 4 Filed 11/13/20 Page 5 of 7 Page ID #:16

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       ED CV 20-2294-VAP (SP)                             Date   November 13, 2020
 Title          GREGORY FORD LYMUEL, JR. v. DAVID HOLBROOK, Warden

grounds one and two only if they are not already time-barred.)

Option 4:
       Pursuant to Rhines v. Weber, 544 U.S. 269, 277-78, 125 S. Ct. 1528, 161 L. Ed. 2d
440 (2005), petitioner may ask the court to stay all of the claims in a mixed petition while
petitioner returns to the state courts to exhaust his already pled but unexhausted claims.
To obtain a stay of this case pursuant to Rhines, petitioner is required to: (a) show good
cause for his failure to exhaust ground three in state court earlier; and (b) show that
ground three is not “plainly meritless.” See id. at 277. (Petitioner also may request a
Rhines stay, and include a notice that, if the court denies the Rhines stay, he alternatively
selects one of the other options.)

Option 5:
       Pursuant to Kelly v. Small, 315 F.3d 1063, 1070-71 (9th Cir. 2003), overruled on
other grounds by Robbins v. Carey, 481 F.3d 1143 (9th Cir. 2007), petitioner may
dismiss ground three and ask the court to stay his remaining, fully exhausted claims while
he returns to the state courts to exhaust his dismissed claims. The court advises
petitioner, however, that “[a] petitioner seeking to use the Kelly procedure will be able to
amend his unexhausted claims back into his federal petition once he has exhausted them
only if those claims are determined to be timely. And demonstrating timeliness will often
be problematic under the now-applicable legal principles.” King v. Ryan, 564 F.3d 1133,
1140-41 (9th Cir. 2009). Additionally, a petitioner may only amend a new claim into a
pending federal habeas petition after the expiration of the limitations period if the new
claim shares a “common core of operative facts” with the claims in the pending petition.
Mayle v. Felix, 545 U.S. 644, 659, 125 S. Ct. 2562, 162 L. Ed. 2d 582 (2005). (Petitioner
also may request a Kelly stay, and include a notice that, if the court denies the Kelly stay,
he alternatively selects one of the other options.)

Caution
       Petitioner is cautioned that if he requests a stay and the court denies the request for
a stay, or if petitioner contends that he has in fact exhausted his state court remedies on
all grounds and the court disagrees, the court may recommend that his petition be
dismissed as a mixed petition. Accordingly, as noted above, petitioner may select options
in the alternative. In addition, even if petitioner is requesting a stay or dismissing
only some of his claims, he must also address whether the Petition is time-barred.

CV-90 (06/04)                            CIVIL MINUTES - GENERAL                       Page 5 of 6
    Case 5:20-cv-02294-VAP-SP Document 4 Filed 11/13/20 Page 6 of 7 Page ID #:17

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       ED CV 20-2294-VAP (SP)                             Date   November 13, 2020
 Title          GREGORY FORD LYMUEL, JR. v. DAVID HOLBROOK, Warden

       In sum, in order to select Option 1, petitioner must file a response to this Order to
Show Cause. In order to select Options 2 or 3, petitioner may file the attached Notice of
Dismissal form and fill it out according to his choice. In order to select Options 4 or 5,
petitioner must file a written response requesting a stay pursuant to either Rhines or
Kelly. With Options 1, 4, or 5, petitioner may select an alternative option in the event the
court finds certain claims unexhausted and/or denies the request for a stay. And with
Options 1, 3, 4, and 5, petitioner must also address whether the petition is time-barred.
Whichever option petitioner selects, petitioner must file and serve the responding
document clearly stating the option selected no later than December 4, 2020.

      The court warns petitioner that failure to timely file and serve a response as
directed in this order will result in a recommendation that this action be dismissed
with prejudice as time-barred, or without prejudice as a mixed petition, for failure
to prosecute, and/or for failure to obey court orders.




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                      Page 6 of 6
         Case 5:20-cv-02294-VAP-SP Document 4 Filed 11/13/20 Page 7 of 7 Page ID #:18




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUMBER


                                                     Plaintiff(s),
                               v.
                                                                           NOTICE OF DISMISSAL PURSUANT
                                                                            TO FEDERAL RULES OF CIVIL
                                                                                PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    G This action is dismissed by the Plaintiff(s) in its entirety.

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    G ONLY Defendant(s)

         is/are dismissed from (check one) G Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         brought by                                                                                                      .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




                 Date                                                 Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
